         Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 1 of 13




                               United States District Court
                                District of Massachusetts

________________________________________________
                                                            )
JANE DOE, by and through her friend, KIM PIKE,              )
                               Plaintiff,                   )
                                                            )
                      v.                                    )       CIVIL ACTION
                                                            )       No. 17-40021-TSH
                                                            )
BARBARA PIKE,                                               )
               Defendant/Third-Party Plaintiff, )
                                                )
                  v.                            )
                                                )
                                                )
KIM PIKE and BRIAN MCCORMICK,                   )
            Third-Party Defendants.             )
________________________________________________)


                                           ORDER
                                      September 25, 2019

HILLMAN, D.J.

                                          Background

       John Pike (“J. Pike”) sexually assaulted his granddaughter, Plaintiff Jane Doe, multiple

times between 2007 and 2010. Jane Doe sued J. Pike for those assaults in this Court. Default

judgment was entered against J. Pike and Jane Doe was awarded damages. Jane Doe, by and

through her friend, Kim Pike (“Plaintiff”) now brings claims for negligent supervision (Count I)

and negligent infliction of emotional distress (Count II) against her grandmother, Barbara Pike

(“B. Pike” or “Defendant”). The gravamen of Plaintiff’s claim is that B. Pike either was, or should

have been, aware of J. Pike’s abusive behavior, and should have taken steps to prevent it. B. Pike
             Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 2 of 13



has filed a Third-Party Complaint against Kim Pike and Brian McCormick, Jane Doe’s parents,

alleging claims for contribution.

         B, Pike has provided Plaintiff with a report by a Dr. Renee Sorrentino (“Dr. Sorrentino”)

which includes “an expert opinion regarding [J. Pike’s] behavior toward his granddaughter … and

whether [B. Pike] had any knowledge about her husband’s sexual offending behavior.” Plaintiff

moves to exclude Dr. Sorrentino’s report and testimony for violations of Federal Rules of Evidence

702 and 403. B. Pike has filed a motion for summary judgment contending that she is entitled to

judgment on Plaintiff’s claims as a matter of law because she did not owe Jane Doe a duty of

reasonable care. B.Pike has also filed a motion to strike portions of the Plaintiff/Third Party

Defendants’ statement of facts.

         This Order addresses Plaintiff’s Motion To Exclude The Expert Testimony Of Dr. Renee

Sorrentino (Docket No. 46) and Defendant, Barbara Pike’s Motion To Strike Portions of Plaintiff

and Third-Party Defendants’ Local Rule 56.1 Statement (Docket No. 72). For the reasons set forth

below, Plaintiff’s motion to exclude expert testimony is granted, in part, and denied, in part. As to

some issues, the Court will reserve ruling until trial. The motion to strike, which was filed under

seal1, is denied for the reasons set forth in the Plaintiff’s opposition, which I find persuasive. The

Court will apply these rulings when considering the motion for summary judgment, which remains

pending.

                                               Standard of Review

         “[T]he district court serves as the gatekeeper for expert testimony by ensuring that [it] ...

both rests on a reliable foundation and is relevant to the task at hand.” Milward v. Rust-Oleum


         1
           While leave of court was granted to file the motion to strike under seal, I will note that B. Pike could have
and should have, drafted the motion itself in such a way as to exclude all confidential/private information so that it
could be filed on the public docket-- only the supporting memorandum should be sealed.
                                                          2
         Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 3 of 13



Corp., 820 F.3d 469, 473 (1st Cir. 2016), quoting Daubert v. Merrell Dow Pharm., 509 U.S. 579,

597, 113 S.Ct. 2786 (1993) (internal quotation marks omitted). “A district court enjoys substantial

discretion to decide whether to admit or exclude relevant expert testimony.” Pages-Ramirez v.

Ramirez-Gonzalez, 605 F.3d 109, 115 (1st Cir. 2010) (internal citations and quotation marks

omitted). In deciding whether to admit expert testimony, the court must consider

       1) whether or not the proposed expert is qualified by knowledge, skill, experience,
       training, or education; 2) if the proposed subject matter of the expert opinion
       properly concerns scientific, technical, or other specialized knowledge; and 3)
       whether the testimony is helpful to the trier of fact, i.e., whether it rests on a reliable
       foundation and is relevant to the facts of the case.

Bogosian v. Mercedes-Benz of N. Am., Inc., 104 F.3d 472, 476 (1st Cir. 1997) (internal citations

and quotation marks omitted).

       The fundamental question that a court must answer in determining whether a
       proposed expert’s testimony will assist the trier of fact is whether the untrained
       layman would be qualified to determine intelligently and to the best degree, the
       particular issue without enlightenment from those having a specialized
       understanding of the subject matter involved.

United States v. Shay, 57 F.3d 126, 132 (1st Cir. 1995) (internal citations and quotation

marks omitted).

        “Evidence, even if it passes the requirements of Rule 702, remains subject to Rule 403’s

balancing test.” United States v. Tetioukhine, 725 F.3d 1, 6 (1st Cir. 2013). See also United States

v. Rodriguez-Estrada, 877 F.2d 153, 155 (1st Cir. 1989) (“If the evidence brings … unfair prejudice

or a cognizable risk of confusing the jury, and [the risk] substantially overbalances any probative

value, then the evidence must be excluded.”). Because experts can easily sway juror’s opinions,

courts must be especially vigilant in preventing expert testimony from “intrud[ing] into areas that

jurors … are uniquely competent to judge.” United States v. Pires, 642 F.3d 1, 12 (1st Cir. 2011);

See also Daubert, 509 U.S. at 595, 113 S. Ct. 2786 (“[e]xpert evidence can be both powerful and
                                                   3
         Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 4 of 13



quite misleading”). “Evidence is generally deemed unfairly prejudicial if it has an undue tendency

to prompt a decision by the factfinder on an improper basis.” United States v. Benedetti, 433 F.3d

111, 118 (1st Cir. 2005).

                                             Discussion

                                       Dr. Sorrentino’s Report

       The expert report (“Report”) prepared by Dr. Sorrentino is approximately thirty-one (31)

pages long. The first five pages summarize Dr. Sorrentino’s qualifications, the purpose of the

Report, and the sources used to prepare the Report. The next seven pages summarize Dr.

Sorrentino’s individual interviews with J. Pike and B. Pike, followed by a fifteen page “summary

of records,” containing information drawn from police records, disclosure documents, and prior

depositions. The last six pages describe Dr. Sorrentino’s answers to four questions posed by B.

Pike’s counsel, and her rationale for those answers. The Report concludes with a bibliography, and

three attached exhibits: Dr. Sorrentino’s CV, her engagement agreement with defense counsel, and

list of cases where she has testified. The four opinions, and the discussion supporting them, are the

contested portions of the Report.

                                    Compliance with Federal Rules

       Plaintiff argues the Report violates the Federal Rules of Civil Procedure which require

expert witnesses to submit a written report containing “a complete statement of all opinions the

witness will express and the basis and reasons for them.” See Fed.R.Civ.P 26(a)(2)(B)(i); See also,

Lohnes v. Level 3 Commc’ns, Inc., 272 F.3d 49, 59 (1st Cir. 2001) (“A party retaining an expert

must also submit … a detailed report covering … the expert’s qualifications, the gist of his opinion,

and the sources of information underlying that opinion.”). The expert witness’s report is meant to

“minimize the expense of deposing experts … shorten direct examination and prevent an ambush
                                                  4
         Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 5 of 13



at trial.” Ortiz-Lopez v. Sociedad Espanola de Auxilio Mutuo Y Beneficiencia de Puerto Rico, 248

F.3d 29, 35 (1st Cir. 2001). In evaluating whether a report violates Rule 26, the Court must consider

“the ability of the [opposing party] to formulate a response.” Jackson v. United States, 708 F.3d

23, 31 (1st Cir. 2013). “In ruling upon a motion to exclude expert testimony, the trial court must

bear in mind the intent of the disclosure rules to facilitate a fair contest with the basic issues and

facts disclosed to the fullest practical extent.” Diomed, Inc. v. AngioDynamics, Inc., 450 F.Supp.

2d 130, 136–37 (D.Mass. 2006) (quoting Poulis-Minott v. Smith, 388 F.3d 354, 358 (1st Cir. 2004))

(internal quotation marks omitted). Courts have allowed witnesses to testify where omissions in

the expert report were “substantially justified or … harmless.” Jackson, 708 F.3d at 31.

“Substantially justified [means] … justified to a degree that could satisfy a reasonable person.”

AVX Corp. v. Cabot Corp., 252 F.R.D. 70, 78–79 (D. Mass. 2008) (internal citations and quotation

marks omitted). See, e.g. Diomed, 450 F. Supp. 2d at 137 (finding insufficient prejudice where

defendants were alerted to expert’s theory from initial report and deposition); Gay v. Stonebridge

Life Ins. Co., 660 F.3d 58, 63 (1st Cir. 2011) (finding report “adequately presaged [doctor’s]

testimony” where it “indicate[d] the general boundaries of his direct examination and … put

plaintiff on notice [about substance of testimony].”); but see, Ortiz-Lopez, 248 F.3d at 35 (finding

Rule 26 violation where plaintiff failed to correct expert report despite repeated notice that report

was deficient); AVX Corp., 252 F.R.D. at 79 (finding inability to obtain data in limited time frame

insufficient to justify failure to provide damages calculation); Santiago-Diaz v. Laboratorio

Clinico Y De Referencia Del Este And Sara Lopez, M.D., 456 F.3d 272, 276 (1st Cir. 2006) (finding

Rule 26 violation where expert’s report was “two conclusory paragraphs,” with significant

omissions, provided seven months after close of discovery).



                                                  5
          Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 6 of 13



        B.Pike contends that Report puts the Plaintiff on notice that Dr. Sorrentino will testify

about paraphilia, intra-family sexual abuse, and hindsight bias, and that Plaintiff has ample time

to find rebuttal witnesses or otherwise prepare for Dr. Sorrentino’s testimony. Essentially,

Defendant argues that the Report offers “the gist of [the expert’s] opinion, and the sources of

information underlying that opinion.” Lohnes, 272 F.3d at 59; See also Torres v. Mennonite Gen.

Hosp. Inc., 988 F. Supp. 2d 180, 186 (D.P.R. 2013) (finding no Rule 26 violation where plaintiff

timely provided defendant with expert’s “credentials, expert designations and … medical

opinion”). Defendant further argues that Rule 26 does not require greater any detail and therefore,

Dr. Sorrentino’s report complies therewith. Consequently, Plaintiff is unlikely to suffer undue

surprise from the report or Dr. Sorrentino’s testimony.

                                           Application of the Rules

                                       Dr. Sorrentino’s Qualifications

        A “witness who is qualified as an expert by knowledge, skill, experience, training, or

education may testify in the form of an opinion or otherwise.” Fed. R. Evid. 702. Dr. Sorrentino

is a board-certified forensic psychiatrist with a medical degree from Boston University School of

Medicine. She is the Medical Director at the Institute for Sexual Wellness and Clinical Assistant

Professor at Harvard Medical School. Her clinical practice is devoted to the treatment and

evaluation of paraphilias2 and sexual offenders. She consults with local and state agencies to

provide evaluation and treatment to individuals who engage in problematic sexual behaviors. Dr.

Sorrentino has authored book chapters and journal articles in the areas of general forensic

psychiatry as well as paraphilic disorders. She has spoken both nationally and internationally on


2
 “A pattern of recurring sexually arousing mental imagery or behavior that involves unusual and especially socially
unacceptable sexual practices (such as sadism or pedophilia).” https://www.merriam-
webster.com/dictionary/paraphilia
                                                         6
         Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 7 of 13



the topic of paraphilia. Dr. Sorrentino has testified on over one hundred occasions on issues

involving sexual abuse, including intra-family sexual abuse. Plaintiff does not dispute that Dr.

Sorrentino is qualified and based on the record, I find that Dr. Sorrentino’s knowledge, skill,

experience, and education qualify her as an expert.

                     The Admissibility of Testimony Regarding Grooming Behaviors

        In the Report, Dr. Sorrentino discusses “sexual grooming,” a term that refers to the

behaviors that a sexual abuser employs in preparation for sexually abusing a child, in other words,

a sexual abuser’s modus operandi. Plaintiff argues that Dr. Sorrentino’s opinion in this regard is

unreliable and unhelpful to the jury. I disagree.

       Courts have generally recognized that expert testimony regarding sexual abusers’ modus

operandi can assist the jury. See, e.g., United States v. Alzanki, 54 F.3d 994, 1006 (1st Cir. 1995)

(permitting testimony of sexual abuse specialist as to general behavior of abuse victims); United

States v. Romero, 189 F.3d 576, 585 (7th Cir. 1999) (finding expert testimony “was helpful to the

jury in understanding how child molesters operate—something with which most jurors would have

little experience.”); United States v. Batton, 602 F.3d 1191, 1200–01 (10th Cir. 2010) (permitting

testimony to “dispel any of the juror’s misconceptions” about sex offenders); United States v. Hitt,

473 F.3d 146, 158 (5th Cir. 2006) (finding no abuse of discretion where trial court permitted

“testimony regarding the methods by which sexual abusers of children typically operate.”). Where

such testimony has been excluded, it has been because of the qualifications of the expert, not the

substance of the testimony. See, e.g. United States v. Raymond 700 F. Supp. 2d 142, 149 (D. Me.

2010) (barring testimony where officer used a “subjective, conclusory approach that [could not]

be reasonably assessed for reliability.”); United States v. Gonyer, No. 1:12-CR-00021-JAW, 2012



                                                    7
         Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 8 of 13



WL 3043020, at *3 (D. Me. July 24, 2012) (barring testimony that was based primarily on

witness’s personal experience, rather than research and professional publications).

        Understanding how abusers conceal their behavior is highly probative and relevant to the

instant case. The jury must assess the credibility of B. Pike’s claim that she was unaware of her

husband’s abusive behavior. Dr. Sorrentino’s discussion of “grooming” and her related opinion is

based upon peer reviewed literature and studies. Her methods are in keeping with the standards of

the medical profession. Her anticipated testimony on the modus operandi of child molesters may

be valuable to the jury and, at this stage of the proceedings, I find that it is admissible. Accordingly,

Plaintiff’s motion to strike the same is denied.

                     The Admissibility of Testimony Regarding Hindsight Bias

        In the Report, Dr. Sorrentino also discusses “hindsight bias,” which is defined as the

tendency for individuals with outcome knowledge (hindsight) to claim they would have estimated

a probability of occurrence for the reported outcome that is higher than they would have estimated

in foresight (without the outcome information).

        The concept of hindsight bias has been recognized by numerous courts. See, e.g., KSR Int'l

Co. v. Teleflex Inc., 550 U.S. 398, 421, 127 S. Ct. 1727 (2007) (“A factfinder should be aware …

of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post

reasoning.”); Oxford Immunotec Ltd. v. Qiagen, Inc., 271 F. Supp. 3d 358, 366 (D. Mass. 2017)

(“Court is reminded that … it must avoid hindsight bias and must be cautious of arguments reliant

upon ex post reasoning.”) quoting Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1361 (Fed.Cir.

2016)); Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 609 (D. Mass. 2016) (“Human memories …

are readily susceptible to such factors as hindsight bias … and suggestibility.”); Bos. Gas Co. v.

Bd. of Assessors of Bos., 458 Mass. 715, 732, 941 N.E.2d 595, 611 (2011) (“[E]vidence can be
                                                   8
         Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 9 of 13



used, where its probative value is not outweighed by the risk of hindsight bias or other factors

…”). Moreover, while the judiciary has often taken note of the existence of hindsight bias, it is

highly questionable whether a lay juror would have such knowledge.

        The question of hindsight bias is relevant to this case. Plaintiff contends that B. Pike should

have known about J. Pike’s abuse based on his behavior. It would be helpful for jurors to

understand how perceptions of past events can be influenced by current knowledge when

evaluating this claim. However, I need to hear facts within the context of the trial and therefore,

will reserve making a final ruling until trial.

                           Admissibility of Opinion Regarding J. Pike’s Conduct

        In the Report, Dr. Sorrentino opines that:

        It is my opinion with reasonable medical certainty that Mr. John Pike’s sexually
        abusive behaviors … were conducted in a manner to evade detection of everyone,
        including his wife, his children and other third parties.

        While Dr. Sorrentino does not use the word “intent,” her conclusions about J. Pike’s

behavior nevertheless speak directly to his intent. “A party’s intent or state of mind is not the

proper subject of expert testimony.” OneBeacon Am. Ins. Co. v. Commercial Union Assur. Co. of

Canada, 804 F. Supp. 2d 77, 85 (D. Mass. 2011), aff'd, 684 F.3d 237 (1st Cir. 2012); accord

Williams v. Poulos, 11 F.3d 271, 282, n.20 (1st Cir. 1993); Holmes Grp., Inc. v. RPS Prod., Inc.,

No. CIV.A. 03-40146-FDS, 2010 WL 7867756, at *5 (D. Mass. June 25, 2010). At the same time,

determinations of intent are among the most difficult a jury must make. Jurors often infer intent

from circumstantial evidence. “In many cases, a criminal defendant’s knowledge or purpose is not

established by direct evidence but instead is shown circumstantially based on inferences drawn

from evidence of effect.” Regalado Cuellar v. United States, 553 U.S. 550, 567, 128 S. Ct. 1994,

n.8 (2008); See also Mullaney v. Wilbur, 421 U.S. 684, 702, 95 S. Ct. 1881 (1975) (noting intent
                                                  9
        Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 10 of 13



“may be established by adducing evidence of the factual circumstances surrounding the

commission of the [crime].”); United States v. Castro-Davis, 612 F.3d 53, 60 (1st Cir. 2010) (“The

requisite knowledge and intent can be proven through circumstantial evidence, including

inferences from acts committed by the defendant.”); Com. v. Correia, 381 Mass. 65, 83, 407

N.E.2d 1216 (1980) (“Where intent is a necessary element of the crime charged … the jury are

permitted … to infer the element of criminal intent from the circumstances.”). For the reasons set

forth below, balancing these competing interests, I find that Dr. Sorrentino’s opinion regarding the

manner in which J. Pike conducted his sexually abusive behavior is not admissible.

       Dr. Sorrentino’s opinion is based in part on interviews she conducted with J. Pike, as well

as transcripts of statements J. Pike made to law enforcement officers and other officials during the

earlier investigation. While this is precisely the sort of evidence the jury should consider when

evaluating J. Pike’s behavior, no expertise is required to read transcripts or hear testimony. J. Pike

has been deposed and is apparently available and willing to testify. Allowing Dr. Sorrentino to

opine upon the testimony of an available witness invades the fact-finding responsibilities of the

jury. Whether J. Pike’s testimony demonstrates that his behavior was calculated to avoid detection

is precisely the sort of determination the jury must make based upon the available facts. See Reeves

v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 150, 120 S. Ct. 2097 (2000) (“Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions.”); Lucio v. Levy Envtl. Servs. Co., 173 F. Supp. 3d 558, 565 (N.D. Ohio),

aff'd, 670 F. App'x 889 (6th Cir. 2016) (“The jury is sufficiently capable of drawing its own

inferences regarding intent, motive, or state of mind from the evidence, and permitting expert

testimony on this subject would be merely substituting the expert's judgment for the jury's and

would not be helpful to the jury.”). Because Dr. Sorrentino’s testimony would usurp the jury’s
                                                 10
        Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 11 of 13



role as factfinder, she will not be permitted to testify about Mr. Pike’s efforts to conceal his

behavior.

                Admissibility of Opinion of B. Pike’s Knowledge of J. Pike’s Conduct

       In another opinion in the Report, Dr. Sorrentino reaches the following conclusion regarding

B. Pike’s knowledge of J. Pike’s conduct:

            It is my opinion with reasonable medical certainty that Mrs. Pike did not have
            knowledge of Mr. Pike’s sexually abusive behavior … prior to [victim’s]
            disclosure in 2014.

       Dr. Sorrentino’s opinion is based upon a combination of expert information from peer

reviewed sources, and first-hand information taken from interviews with B. Pike, transcripts of

police reports, and other official documents. This opinion speaks directly about B. Pike’s

knowledge.

       “[A] witness, under the guise of giving expert testimony, [cannot] become the

mouthpiece of the witnesses on whose statements or opinions the expert purports to base his

opinion.” Trustees of Bos. Univ. v. Everlight Elecs. Co., 141 F. Supp. 3d 147, 149 (D. Mass.

2015); United States v. Cormier, 468 F.3d 63, 73 (1st Cir. 2006) (“[A]n expert witness may not

simply summarize the out-of-court statements of others as his testimony.”) (internal citations

omitted); United States v. Brownlee, 744 F.3d 479, 482 (7th Cir. 2014) (“[A]n expert who parrots

an out-of-court statement is not giving expert testimony; he is a ventriloquist's dummy.”). Dr.

Sorrentino’s opinion, as to which she would presumably testify, is based entirely upon B. Pike’s

own statements. B. Pike can testify directly to the jury, and the jury can make their own

determinations as to her knowledge and credibility. See, e.g. Reeves v. Sanderson Plumbing

Prod., Inc., 530 U.S. at 150, 120 S. Ct. 2097. Dr. Sorrentino will not be permitted to testify as

this opinion.
                                                 11
        Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 12 of 13



          Admissibility of Opinion Regarding B. Pike’s Decision to Remain with J. Pike

       In the Report, Dr. Sorrentino gives two opinions concerning B. Pike’s decision to remain

married to J. Pike after learning that he had sexually abused their granddaughter.

       It is my opinion with reasonable medical certainty that Mrs. Pike’s decision to
       remain with Mr. Pike after he disclosed that he sexually abused [victim] does not
       indicate that Mrs. Pike had knowledge of his sexually abusive behavior.

       It is my opinion with reasonable medical certainty that Mrs. Pike’s decision to
       remain with Mr. Pike after he disclosed that he sexually abused [victim] does not
       indicate that Mrs. Pike had knowledge of his sexually abusive behavior.

       Plaintiff argues that these opinions impermissibly opine on B. Pike’s state of mind. For the

reasons set forth below, I disagree. Dr. Sorrentino’s opinion is again based on a combination of

interviews with B. Pike and expert knowledge. However, I find that these opinions address

inferences an outside observer might draw between B. Pike’s behavior (remaining with her

husband), and the implications of that behavior (that B. Pike must have known about, and tacitly

or explicitly condoned the behavior). Dr. Sorrentino’s testimony regarding the scientific literature

(or lack thereof) on, and her own clinical experiences working with, women who chose to remain

with their sex offending partners, are founded on peer reviewed literature and expert knowledge.

Further, such testimony may be helpful to the jury as it is valuable in rebutting the potential

inference that B. Pike’s decision to remain with her husband because she must have known about

and condoned his behavior. Courts have allowed expert testimony where it was deemed necessary

to help the jury understand victim behavior. See, e.g. United States v. Young, 316 F.3d 649, 657–

58 (7th Cir. 2002) (affirming admission of expert testimony because a “jury naturally would be

puzzled” by victim’s behavior); United States v. Johnson, 860 F.3d 1133, 1140–41 (8th Cir. 2017)

(finding expert testimony about how individuals react to sexual abuse “helps jurors evaluate …

victim’s behavior”). That being said, Dr. Sorrerntion will not be permitted to testify as to what B.
                                                12
        Case 4:17-cv-40021-TSH Document 81 Filed 09/25/19 Page 13 of 13



Pike told her as to why she remained with J. Pike. With respect to her understanding of B. Pike’s

decision to stay with J. Pike, I will reserve making a final ruling until trial.

                                             Conclusion

        (1) Plaintiff’s Motion To Exclude The Expert Testimony Of Dr. Renee Sorrentino (Docket

No. 46) is granted in part, and denied, in part as provided in this Order; and

        (2) Defendant, Barbara Pike’s Motion To Strike Portions of Plaintiff and Third-Party

Defendants’ Local Rule 56.1 Statement (Docket No. 72) is denied.




SO ORDERED




                                                                /s/ Timothy S. Hillman
                                                                TIMOTHY S. HILLMAN
                                                                DISTRICT JUDGE




                                                   13
